 1
 2
 3
 4
 5
 6
 7
 8
 9                             UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11
12   ROBERT H. OUTMAN,                                 Case No.: 3:18-cv-02101-BAS-KSC
     CDCR #P-79939,
13
                                      Plaintiff,       ORDER:
14
                         vs.                           (1) APPROVING AND ADOPTING
15
     DANIEL PARAMO, Warden;                                REPORT AND
16   S. SANCHEZ, Captain; WILLIAMS,                        RECOMMENDATION
     Correctional Counselor I; C. YORK, CCI;               (ECF No. 32); AND
17
     M. VILLATUERLE, CCII; B. VOGEL,
18   CCI; B. OLIVARRIA, Appeals                        (2) GRANTING MOTION TO
     Coordinator; B. SELF; K. RODRIGUEZ,                   DISMISS (ECF No. 22)
19
     Psychologist; S. BAHRO, Ph.D
20   Psychologist; JOHN & JANE DOES 1-10,
21   Supervisory Mental Health Staff;
     JOHN & JANE DOES 1-10,
22   Custody Staff,
23                                  Defendants.
24
25
26         Plaintiff Robert H. Outman is a state prisoner proceeding pro se and in forma
27   pauperis. He brings claims under 42 U.S.C. § 1983 against various prison officials and
28   employees. On June 11, 2019, Defendants B. Vogel, R. Olivarria, S. Bahro, S. Searles
                                                   1
                                                                          3:18-cv-02101-BAS-KSC
 1   (formerly Sanchez), K. Rodriguez, B. Self, D. Paramo, M. Villafuerte, and C. York moved
 2   to dismiss Plaintiff’s claims against them. (ECF No. 22.)
 3          On November 5, 2019, U.S. Magistrate Judge Karen S. Crawford issued a Report
 4   and Recommendation (“R&R”) recommending that this Court grant the motion to dismiss
 5   as to all of the Defendants named in the Complaint.1 (ECF No. 32.) The R&R further
 6   recommends that the Court grant Plaintiff leave to amend his Complaint. (Id. 18:9–20.)
 7         The Magistrate Judge ordered that any objections to the R&R be filed no later than
 8   December 2, 2019, and that any replies to the objections be filed no later than December
 9   16, 2019. (R&R 19:22–26.) To date, the parties have not filed any objections or requests
10   for additional time to do so.
11         The Court reviews de novo those portions of the R&R to which objections are made.
12   28 U.S.C. § 636(b)(1). The Court may “accept, reject, or modify, in whole or in part, the
13   findings or recommendations made by the magistrate judge.” Id. But “[t]he statute makes
14   it clear that the district judge must review the magistrate judge’s findings and
15   recommendations de novo if objection is made, but not otherwise.” United States v. Reyna-
16   Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also Schmidt v. Johnstone, 263
17   F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (concluding that where no objections were filed,
18   the district court had no obligation to review the magistrate judge’s report). “Neither the
19   Constitution nor the statute requires a district judge to review, de novo, findings and
20   recommendations that the parties themselves accept as correct.” Reyna-Tapia, 328 F.3d at
21
            1
22              The R&R determined that all Defendants are moving to dismiss Plaintiff’s Complaint:

23          Defendants Williams and Villafuerte have not been served with the Complaint. [Doc. No.
            22-1, at p. 16.] In his Complaint, plaintiff misspelled defendant Villafuerte’s name as
24          Villatuerle. On the caption of defendants’ Motion to Dismiss, defendant Williams is not
25          listed as one of the defendants bringing the Motion; defendant Villafuerte is listed as one
            of the defendants bringing the Motion. Both defendants Williams and Villafuerte are
26          mentioned in the body of the Motion, so the Court will assume that defense counsel
            intended to include these defendants as parties to the Motion to Dismiss even though they
27          have not been served.
28   (R&R 2 n.1.) This Court adopts the R&R’s determination.
                                                     2
                                                                                        3:18-cv-02101-BAS-KSC
 1   1121. “When no objections are filed, the de novo review is waived.” Marshall v. Astrue,
 2   No. 08-cv-1735, 2010 WL 841252, at *1 (S.D. Cal. Mar. 10, 2010) (Lorenz, J.) (adopting
 3   report in its entirety without review because neither party filed objections to the report
 4   despite the opportunity to do so).
 5         In this case, the deadline for filing objections was December 2, 2019. However, the
 6   parties have not filed any objections or requests for additional time to do so. Consequently,
 7   the Court may adopt the R&R on that basis alone. See Reyna-Tapia, 328 F.3d at 1121.
 8   Having nonetheless reviewed the R&R, the Court agrees with the R&R’s
 9   recommendations. Accordingly, the Court hereby approves and ADOPTS the R&R in its
10   entirety (ECF No. 32). The Court also GRANTS Defendants’ motion to dismiss (ECF No.
11   22). The Court DISMISSES Plaintiff’s Complaint in its entirety. Further, the Court grants
12   Plaintiff leave to file a First Amended Complaint. If Plaintiff chooses to amend his
13   Complaint, he must file the First Amended Complaint no later than January 21, 2020.
14   The Court warns Plaintiff that a failure to file a First Amended Complaint by
15   January 21, 2020, will result in the Court dismissing this action and closing the case.
16         IT IS SO ORDERED.
17
18   DATED: December 19, 2019
19
20
21
22
23
24
25
26
27
28
                                                  3
                                                                              3:18-cv-02101-BAS-KSC
